April 17, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                LAW OFFICES OF YUEN & ASSOCIATES, Appellant

NO. 14-10-00636-CV                       V.

 HARTMAN REIT OPERATING PARTNERSHIP D/B/A WESTCHASE SHOPPING
           CENTER OF HARRIS COUNTY, TEXAS, Appellee
                      ____________________



      This cause, an appeal from the judgment in favor of appellee, Hartman Reit
Operating Partnership d/b/a Westchase Shopping Center of Harris County, Texas, signed June
9, 2010, was heard on the transcript of the record. We have inspected the record and find
no error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Law Offices of Yuen & Associates to pay all costs incurred in
this appeal. We further order this decision certified below for observance.